Citation Nr: 0218624	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  01-08 984	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  

This case comes to the Board of Veterans' Appeals (Board) 
by means of a September 2000 rating decision rendered by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
veteran in the development of his claim and has notified 
him of the information and evidence necessary to 
substantiate his claim.
 
2.  The veteran engaged in combat with the enemy during 
his service in Vietnam and his statements regarding his 
actions in Vietnam are credible and consistent with the 
circumstances, conditions, or hardships of his service.

3.  The veteran is diagnosed with PTSD and his PTSD has 
been medically attributed to his service in Vietnam.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1153 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 
300 (2001).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims 
for VA benefits.  See also 38 C.F.R. § 3.159(c) (2002).  
In view of the Board's allowance of the veteran's claim, 
any failure of VA to comply with the duty to assist 
provisions of the VCAA would not be prejudicial to the 
veteran.


Evidentiary Background:  The veteran served on active duty 
with the United States Marine Corps (USMC) from November 
1965 to November 1968.  From September 4, 1966, to 
September 19, 1967, he served in the Republic of Vietnam.  
The veteran's principle duty while serving in Vietnam was 
that of an amphibian tractor crewman.  He was assigned to 
Company A, 3rd AmTracBN, FMF, 1st MarDiv (Reinf), FMF.  He 
served with the same unit throughout his stay in Vietnam.  
The veteran's service personnel records show that he 
participated in operations against the insurgent communist 
forces in the Republic of Vietnam.  In particular, he 
participated in Operation Lanoke in February 1967, 
Operation New Castle in March 1967, Operation Dixie in 
April 1967, Operation Duvall in May 1967, Operation 
Arizona in June 1967, and Operation Union Two in June 
1997.  Each of these campaigns was conducted in the area 
of Da Nang.  During active service, he was awarded the 
Vietnam Service Medal, the Vietnam Campaign Medal, and the 
National Defense Service Medal.  He also earned the 
Marksman Rifle Badge.  He separated as an E-3 with the 
rank of lance corporal.  

Service medical records are silent for any complaint, 
treatment, or diagnosis of an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).  

The veteran submitted a claim for service connection for 
PTSD in October 1999.  He reported that he had been 
receiving treatment for this disorder since March 1999 at 
the Miami, Florida, VA Medical Center (VAMC).  He reported 
that his symptoms included memory loss, mood swings, 
difficulty establishing work or social relationships, and 
depression.  He indicated that he was an AMTRACT-1833 
machine gunner.  He alleges that he witnessed women being 
tortured and that he killed Vietnamese men, women, and 
children as well as dogs and water buffalo.  He witnessed 
other men in his outfit dying.  He was bullied into using 
drugs, especially marijuana.  He reported that he had been 
convicted of drug use after separation from service.  He 
had been married three times and described these marriages 
as unsuccessful.  The veteran felt that he was "mean, 
hateful, [and] unable to cope with other people since Viet 
Nam."  

VA outpatient treatment records dated from March 1999 to 
September 2000 show that the veteran was diagnosed with 
PTSD.  In July 1999, a VA psychiatrist evaluated him after 
he screened positive for PTSD by the Primary Care Clinic.  
He reported that he was in combat for 13 months and 
witnessed a great deal of torture while in Vietnam.  To 
survive there, he became "numb."  He reports that he has 
remained this way ever since.  He felt guilt about his 
actions during the war.  He complained of poor sleep, 
intrusive memories about the war, depressed mood, and 
tearfulness.  While he admitted to a past history of 
cocaine and cannabis abuse, he had not abused any 
substances for several years.  An impression of PTSD was 
rendered.  The veteran received subsequent group and 
individual therapy for his PTSD.  

The evidence contains what appear to be journal entries of 
significant events in the veteran's life covering the 
years from 1965 to 2000.  It was reported that the veteran 
was afraid during his tour in Vietnam and that he 
witnessed torture, needless pain, unnecessary suffering, 
and extreme anguish in Vietnam.  He felt no pain as he 
self medicated himself with marijuana.  It was noted that 
he witnessed an armored vehicle carrying Napalm.  The 
Napalm ignited injuring several soldiers.  A history of 
drug use, drug dealing, drug smuggling, failed 
relationships, and health problems is reported following 
the veteran's separation from active duty.   

From September 2000 to December 2000, the veteran received 
inpatient VA psychiatric treatment.  He was referred by 
the PTSD clinic due to a persistence of PTSD symptoms 
despite outpatient treatment.  He reported that being a 
Marine in Vietnam changed him and made him into an 
aggressive person.  He reported significant difficulty 
with anger management, irritability and physical violence.  
He described difficulty sleeping with recurrent combat-
related nightmares occurring one to two times per week.  
He had intrusive memories of combat usually triggered by 
stimuli.  He reported that he was machine gunner in 
Vietnam and was exposed to significant combat experiences, 
including firefights.  He also reported that he witnessed 
people being killed.  He had a 32 year old daughter whom 
he was not in contact with and a 13 year old son who was 
with his mother and sister while the veteran was in the 
hospital.  He had another son that drowned at the age of 3 
in a family pool.  Pertinent discharge diagnoses included 
chronic PTSD, polysubstance abuse and dependence is 
sustained full remission, and anti-social personality 
traits.  His GAF score ranged from 41 on admission to 48 
at discharge.  

In an October 2000 letter, a VA psychiatrist reported that 
the veteran had been diagnosed with, and treated for, 
PTSD.  He was admitted in September 2000 and his planned 
discharge date was in December 2000.  The veteran was 
attending a variety of therapy groups and psycho 
educational classes.  Additionally antidepressant 
medications were prescribed.  A global assessment of 
functioning score of 45 was assigned.  The veteran's 
physical problems included hypertension, diabetes, 
coronary artery disease, and status post colon cancer.  It 
was felt that PTSD interfered significantly with his 
ability to function in a social and occupational role and 
with his interpersonal relationships with others.  He was 
unable to maintain substantially gainful employment due to 
his medical and psychiatric illness.  

The veteran filed a notice of disagreement to the denial 
of service connection for PTSD in October 2000.  He 
reported two stressful situations during his service in 
Vietnam.  The first was an incident that occurred while he 
was assigned as a machine gunner to a convoy.  He reported 
that shortly after arriving in Vietnam, he was sent to Da 
Nang to serve with the 3rd Amtrack Batt., 1st Marine Div.  
In early October 1966, he was sent out in a convoy with 
several other amtracks.   The amtrack in front of his hit 
a land mine and the Marines riding on the vehicle were 
blown off and burned as Napalm ignited.  The odor of the 
burning flesh and hair made him sick.  He tried to assist, 
but the fire was too great and all he could do was watch 
in horror.  A marine asked the veteran to shoot him 
because he was in a great deal of pain.  The incident 
occurred about 3 to 5 miles outside Da Nang.  All of the 
people involved were in the veteran's unit.  The second 
reported stressor occurred in September 1967.  He was 
traveling from one outpost to another manning the machine 
gun on the amtrack when a sergeant from his company was 
shot in the face and killed.  He reported that he was 
required to identify the dead body when he returned to 
base camp in Da Nang.  

VA outpatient treatment records dating from December 2000 
to September 2001 show continued treatment for PTSD.  

In January 2001, the RO requested verification of the 
veteran's alleged inservice stressors from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  
Included with the request were a copy of the veteran's 
stressor statements and a copy of his service personnel 
file.  In March 2001, USASCRUR informed the RO that the 
previous request for stressor verification was being 
forwarded to the USMC Historical Center as USASCUR no 
longer research Marine Corps veterans.  In April 2001, the 
Marine Corps Historical Center submitted chronologies for 
the 3rd Amphibious Tractor Battalion for the period from 
September 1966 to September 1967.  

The RO transferred the case to the Board in December 2001.  
Evidence thereafter added to the file includes an official 
memorandum from the Head, Service Awards Section, 
Headquarters USMC, dated in March 2002 which states that, 
based on a review of the veteran's records, it had been 
determined that he was entitled to additional awards that 
were not included in his service personnel records.  Among 
these awards is the Combat Action Ribbon for service in 
Vietnam and several unit citations.  


Legal Criteria:  Service connection for PTSD, as amended 
in June 1999, but effective from March 1997, requires (1) 
medical evidence diagnosing the condition in accordance 
with current DSM-IV criteria, (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2002).  

The stressor may be the result of either a combat or non-
combat experience.  If the claimed stressor is not related 
to combat, the veteran's lay testimony regarding his in-
service stressors must be corroborated by credible 
evidence.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, after-the-fact medical evidence cannot be used to 
establish the occurrence of the stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  Accordingly, service 
connection may not be granted for PTSD based on a 
diagnosis unsupported by credible evidence of an in-
service stressor.  On the other hand, if the claimed 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).  If the veteran is found to have 
engaged in combat with the enemy, then (and only then), 
his testimony regarding alleged stressors must be accepted 
as conclusive and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," that is, 
credible, and "consistent with the circumstance, 
conditions, or hardships of such service."  Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  A claimant's assertions 
that he or she engaged in combat with the enemy are not 
sufficient, by themselves, to establish this fact.  The 
record must first contain recognized military citations or 
other supportive evidence to establish that he engaged in 
combat with the enemy.

Analysis:  A review of the pertinent evidence of record 
shows that the veteran presently has PTSD that VA health 
care providers have attributed to his combat experiences 
in Vietnam.  

With regard to alleged stressors, the veteran served in 
Vietnam as a crewman on armored vehicle.  He reports 
various combat stressors to include witnessing people die, 
witnessing a vehicle detonate a mine resulting in 
casualties, and being involved in firefights with enemy 
forces.  Unit chronologies show that the veteran's 
battalion was exposed to combat.  The official document 
from the USMC dated in March 2002 establishes that the 
veteran is entitled to the Combat Action Ribbon for his 
service in Vietnam.  This award was instituted in 1969 
(after the veteran was released from service) and can be 
awarded retroactively to veterans with service in Vietnam 
from March 1961 to August 1973 for active participation in 
a combat fire fight or action during which the individual 
was under enemy fire and his performance while under fire 
was satisfactory.

In light of the foregoing, the Board finds that the 
veteran "engaged in combat with the enemy" during his 
service in Vietnam.  Thus, his testimony regarding in-
service stressors must be accepted as conclusive and no 
further development or corroborative evidence will be 
required.  The Board finds his testimony to be 
satisfactory, that is, credible, and consistent with the 
circumstances, conditions, or hardships of his service.  
Accordingly, a grant of service connection for PTSD is in 
order.


ORDER

Service connection for PTSD is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

